DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-14) in the reply filed on 5/6/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al (JP 201813358).
	With respect to Claim 1, Nagai et al  discloses a substrate processing apparatus (Figure 2) comprising a processing tub (Figure 2, 34) configured to store therein a processing liquid in which multiple substrates are to be immersed; multiple liquid supplies (Figure 2, 40,41 and 49) 9each of which includes a supply line through which the processing liquid is supplied to an inside of a water tank of the processing tub and a heating device (Figure 2, 52)  configured to heat the processing liquid at a portion of the supply line; and multiple in-tank temperature sensors (Figure 2, 83) configured to measure a temperature of the processing liquid at multiple positions within the water tank of the processing tub. See Figure 2 and corresponding text, especially paragraphs 7, 17,  40-48, and 70-85.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (JP 201813358) as applied to claim 1 above, and further in view of Watanabe et al (WO 2018185938).
	Nagai et al is relied upon as discussed above.
	However, Nagai et al does not disclose the relative placement of the temperature sensors or the limitations pertaining to the controller as required by the Claims at hand. 
	
	Watanabe et al disclose a heat circulation system which comprises vertically positioned multiple in-tank temperature sensors configured to measure a temperature of the processing liquid at multiple positions within the water tank of the processing tub. See the first and second full paragraphs of page 4.
	It would have been obvious for one of ordinary to use multiple vertically positioned in-tank temperature sensors in the tank of Nagai et al, for its known benefit in the art of obtaining the temperature distribution and ensuring an even temperature in the tank as disclosed by Watanabe et al. The use of known components, vertically positioned temperature sensors, for their known benefit of measuring the temperature in a tank, would have been prima facie obvious , to one of ordinary skill in the art.  
	With respect to Claim 2, Nagai et al  discloses wherein the inside of the water tank (34)  of the processing tub is divided into multiple zones in a horizontal direction (top and bottom portions), and the multiple supplies (40,41 and 49) are disposed such that the different liquid supplies discharge (49) the processing liquid into the multiple zones, respectively. See Figure 2. With respect to the limitation “one or more of the in-tank temperature sensors are disposed in each of the multiple zones which are arranged in the horizontal direction”, the placement of the temperature sensors where processing fluid flows in would have been obvious to one of ordinary skill in the art to ensure even processing of the substrates. Moreover,  rearrangement of parts where needed is prima facie obvious to one of ordinary skill in the art. See In re Japikse, 181 F2d 1019, 86USPQ 70 (CCPA 1950). Furthermore, duplication of parts is prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 3, Nagai et al and Watanabe et al make obvious “wherein in at least one of the multiple zones arranged in the horizontal direction, the multiple in-tank temperature sensors are disposed to be distanced away from each other in a vertical direction”. See the first and second full paragraphs of page 4 of Watanabe et al.
 	With respect to Claim 4,  Nagai et al and Watanabe et al make obvious a heating temperature setting unit configured to calculate a distribution of an in-tank temperature of the processing tub based on measurement values of the multiple in-tank temperature sensors, and set a target value of a heating temperature of the processing liquid by the heating device based on the calculated distribution; and heating controller configured to control an output of the heating device based on the target value of the heating temperature. See paragraphs 30-36 of Nagai et al ; and see the first and second full paragraphs of page 4 of Watanabe et al. The calculation of the desired temperatures and adjusting the heating would be obvious for its benefit of  controlling the processing tank temperature.
	With respect to Claim 5, Nagai et al  and Watanabe et al make obvious “a heating temperature setting unit configured to calculate a distribution of an in-temperature of the processing tub based on measurement values of the multiple in tank temperature sensors, and set a target value of a heating temperature of the processing liquid by the heating device based on the calculated distribution; and a heating controller configured to control an output of the heating device based on the target value of the heating temperature”. See paragraphs 30-36 of Nagai et al; and see the first and second full paragraphs of page 4 of Watanabe et al. The calculation of the desired temperatures and adjusting the heating would be obvious for its benefit of  controlling the processing tank temperature.
With respect to Claim 6,  Nagai et al discloses the heating temperature setting units sets the target value of the heating temperature for each of the liquid supplies individually (at preset temperature). See paragraphs 30-36 and 69-80 of Nagai et al.
	With respect to Claim 7, Nagai et al and Watanabe et al make obvious “wherein each of the multiple liquid supplies comprises a heating temperature sensor configured to measure a temperature of the processing liquid at a downstream of the heating device, and the heating controller controls the output of the heating device based on a deviation between the target value of the heating temperature and a measurement value of the heating temperature sensor”. See Figure 2 (52) of Nagai et al and corresponding text. 
	With respect to Claim 8, Nagai et al and Watanabe et al make obvious “wherein the supply line of the liquid supply is a circulation line through which the processing liquid overflown from the water tank of the processing tub is returned back into the water tank of the processing tub”. See Figure 2 of Nagai et al.
	With respect to Claim 9, Nagai et al and Watanabe et al make obvious “a heating temperature setting unit configured to calculate a distribution of an in-tank temperature of the processing tub based on measurement values of the multiple in-tank temperature sensors, and set a target value of a heating temperature of the processing liquid by the heating device based on the calculated distribution; and a heating controller configured to control an output of the heating device based on the target value of the heating temperature”. See paragraphs 30-36 and 69–80 of Nagai et al ; and see the first and second full paragraphs of page 4 of Watanabe et al. The calculation of the desired temperatures and adjusting the heating would be obvious for its benefit of  controlling the processing tank temperature.
With respect to Claim 10, Nagai discloses wherein the heating temperature setting unit sets the target value of the heating temperature for each of the liquid supplies individually (at preset values). See paragraphs 69-80 of Nagai et al.
	With respect to Claim 11, Nagai et al discloses wherein the supply line of the liquid supply is a circulation line through which the processing liquid overflown from the water tank of the processing tub is returned back into the water tank of the processing tub. See Figure 2 of Nagai et al.
	With respect to Claim 12, Nagai et al discloses wherein the liquid supply comprises: a liquid feeding device configured to send the processing liquid in the supply line; and a liquid feeding controller configured to control an output of the liquid feeding device. See Figure 2, 40A, 40B, 40C and 40D and corresponding text.
	With respect to Claim 13, Nagai et al and Watanabe et al make obvious make obvious “ a flow rate setting unit configured to calculate a distribution of an in-tank temperature of the processing tub based on measurement values of the multiple in-tank temperature sensors, and a set target value of a flow rate of the processing liquid by the liquid feeding device based on the calculated distribution, wherein the liquid feeding controller controls the output of the liquid feeding device based on the target value of the flow rate”. See paragraphs 69-80 of Nagai et al. The setting of the flowrate based on the desired temperature would be obvious to one of ordinary skill in the art as a matter of process engineering.  
	With respect to Claim 14, Nagai et al disclose wherein the inside of the water tank of the processing tub is divided into multiple zones in a vertical direction (Figure 2, 40, 41 and 49). With respect to the limitation “  and the multiple liquid supplies are disposed such that different liquid supplies discharge the processing liquid into the multiple zones, respectively, and one or more of the in-tank temperature sensors are disposed in each of the multiple zones which are arranged in the vertical direction”,  the placement of the temperature sensors where processing fluid flows in would have been obvious to one of ordinary skill in the art to ensure even processing of the substrates. Moreover,  rearrangement of parts where needed is prima facie obvious to one of ordinary skill in the art. See In re Japikse, 181 F2d 1019, 86USPQ 70 (CCPA 1950). Furthermore, duplication of parts is prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyakutake et al (US 2018/0157701) in view of Watanabe et al (WO 2018185938).
	With respect to Claim 1, Hyakutake et al  discloses a substrate processing apparatus (Figure 2) comprising a processing tub (Figure 2, 27) configured to store therein a processing liquid in which multiple substrates (Figure 2, 8) are to be immersed; multiple liquid supplies (Figure 2, 40,41 and 49) 9each of which includes a supply line through which the processing liquid is supplied to an inside of a water tank of the processing tub and a heating device (Figure 2, 52)  configured to heat the processing liquid at a portion of the supply line. See Figure 2 and corresponding text, especially paragraphs 66-101. Moreover, Hyakutake discloses taking temperature measurements. See paragraphs 77 and 109. 
	However, Hyakutake does not disclose in-tank temperature sensors configured to measure a temperature of the processing liquid at multiple positions within the water tank of the processing tub.
	Watanabe et al disclose a heat circulation system which comprises vertically positioned multiple in-tank temperature sensors configured to measure a temperature of the processing liquid at multiple positions within the water tank of the processing tub. See the first and second full paragraphs of page 4.
	It would have been obvious for one of ordinary to use multiple vertically positioned in-tank temperature sensors in the tank of Hyakutake et al, for its known benefit in the art of obtaining the temperature distribution and ensuring an even temperature in the tank as disclosed by Watanabe et al. The use of known components, vertically positioned temperature sensors, for their known benefit of measuring the temperature in a tank, would have been prima facie obvious , to one of ordinary skill in the art.  
	With respect to Claim 2, Hyakutake et al  disclose wherein the inside of the water tank (27)  of the processing tub is divided into multiple zones in a horizontal direction (top and bottom portions), and the multiple supplies (49a) are disposed such that the different liquid supplies discharge (49) the processing liquid into the multiple zones, respectively. See Figure 2. With respect to the limitation “one or more of the in-tank temperature sensors are disposed in each of the multiple zones which are arranged in the horizontal direction”, the placement of the temperature sensors where processing fluid flows in would have been obvious to one of ordinary skill in the art to ensure even processing of the substrates. Moreover,  rearrangement of parts where needed is prima facie obvious to one of ordinary skill in the art. See In re Japikse, 181 F2d 1019, 86USPQ 70 (CCPA 1950). Furthermore, duplication of parts is prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 3,Hyakutake et al and Watanabe et al make obvious “wherein in at least one of the multiple zones arranged in the horizontal direction, the multiple in-tank temperature sensors are disposed to be distanced away from each other in a vertical direction”. See the first and second full paragraphs of page 4 of Watanabe et al.
 	With respect to Claim 4, Hyakutake et al and Watanabe et al make obvious a heating temperature setting unit configured to calculate a distribution of an in-tank temperature of the processing tub based on measurement values of the multiple in-tank temperature sensors, and set a target value of a heating temperature of the processing liquid by the heating device based on the calculated distribution; and heating controller configured to control an output of the heating device based on the target value of the heating temperature. See paragraphs 100-105 of Hyakutake et al ; and see the first and second full paragraphs of page 4 of Watanabe et al. The calculation of the desired temperatures and adjusting the heating would be obvious for its benefit of  controlling the processing tank temperature.
	With respect to Claim 5, Hyakutake et al  and Watanabe et al make obvious “a heating temperature setting unit configured to calculate a distribution of an in-temperature of the processing tub based on measurement values of the multiple in tank temperature sensors, and set a target value of a heating temperature of the processing liquid by the heating device based on the calculated distribution; and a heating controller configured to control an output of the heating device based on the target value of the heating temperature”. See paragraphs 100-105 of Hyakutake et al; and see the first and second full paragraphs of page 4 of Watanabe et al. The calculation of the desired temperatures and adjusting the heating would be obvious for its benefit of  controlling the processing tank temperature.
With respect to Claim 6,  Hyakutake et al discloses the heating temperature setting units sets the target value of the heating temperature for each of the liquid supplies individually (at preset temperature). See paragraphs 77 and 109 of Hyakutake et al.
	With respect to Claim 7, Hyakutake et al and Watanabe et al make obvious “wherein each of the multiple liquid supplies comprises a heating temperature sensor configured to measure a temperature of the processing liquid at a downstream of the heating device, and the heating controller controls the output of the heating device based on a deviation between the target value of the heating temperature and a measurement value of the heating temperature sensor”. See Figure 2 (52) of Hyakutake et al and corresponding text. 
	With respect to Claim 8, Hyakutake et al and Watanabe et al make obvious “wherein the supply line of the liquid supply is a circulation line through which the processing liquid overflown from the water tank of the processing tub is returned back into the water tank of the processing tub”. See Figure 2 of Hyakutake et al.
	With respect to Claim 9, Hyakutake et al and Watanabe et al make obvious “a heating temperature setting unit configured to calculate a distribution of an in-tank temperature of the processing tub based on measurement values of the multiple in-tank temperature sensors, and set a target value of a heating temperature of the processing liquid by the heating device based on the calculated distribution; and a heating controller configured to control an output of the heating device based on the target value of the heating temperature”. See paragraphs 100-105 of Hyakutake et al ; and see the first and second full paragraphs of page 4 of  Watanabe et al. The calculation of the desired temperatures and adjusting the heating would be obvious for its benefit of  controlling the processing tank temperature.
With respect to Claim 10, Hyakutake et al discloses wherein the heating temperature setting unit sets the target value of the heating temperature for each of the liquid supplies individually (at preset values). See paragraphs 77 and 109 of Hyakutake et al.
	With respect to Claim 11, Hyakutake et al discloses wherein the supply line of the liquid supply is a circulation line through which the processing liquid overflown from the water tank of the processing tub is returned back into the water tank of the processing tub. See Figure 2 of Hyakutake et al.
	With respect to Claim 12, Hyakutake et al discloses wherein the liquid supply comprises: a liquid feeding device configured to send the processing liquid in the supply line; and a liquid feeding controller configured to control an output of the liquid feeding device. See Figure 2, 40A, 40B, 40C and 40D and corresponding text.
	With respect to Claim 13, Hyakutake et al and Watanabe et al make obvious make obvious “ a flow rate setting unit configured to calculate a distribution of an in-tank temperature of the processing tub based on measurement values of the multiple in-tank temperature sensors, and a set target value of a flow rate of the processing liquid by the liquid feeding device based on the calculated distribution, wherein the liquid feeding controller controls the output of the liquid feeding device based on the target value of the flow rate”. See paragraphs 99-104 of Hyakutake et al. The setting of the flowrate based on the desired temperature would be obvious to one of ordinary skill in the art as a matter of process engineering.  
	With respect to Claim 14, Hyakutake et al disclose wherein the inside of the water tank of the processing tub is divided into multiple zones in a vertical direction (Figure 2, 40, 41 and 49).  With respect to the limitation “  and the multiple liquid supplies are disposed such that different liquid supplies discharge the processing liquid into the multiple zones, respectively, and one or more of the in-tank temperature sensors are disposed in each of the multiple zones which are arranged in the vertical direction”,  the placement of the temperature sensors where processing fluid flows in would have been obvious to one of ordinary skill in the art to ensure even processing of the substrates. Moreover,  rearrangement of parts where needed is prima facie obvious to one of ordinary skill in the art. See In re Japikse, 181 F2d 1019, 86USPQ 70 (CCPA 1950). Furthermore, duplication of parts is prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
August 5, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812